Exhibit 10.3

 

Notice of Grant of

Cephalon, Inc.

Restricted Stock Award

41 Moores Road

 

Frazer, PA 19355

 

 

Grantee Name & Address

 

 

 

 

Plan:      2004 Equity Compensation Plan

 

Effective as of XX/XX/XXXX (“Date of Grant”), you have been granted the right to
receive *** shares of the common stock of Cephalon, Inc. (“Shares”) pursuant to
a Restricted Stock Grant (“Award”) under the Cephalon, Inc. 2004 Equity
Compensation Plan.

 

The restrictions on the Shares lapse according to the following schedule,
provided you are employed by Cephalon, Inc. (“Company”) or a subsidiary of the
Company, on the applicable Vesting Date.  If your employment terminates prior to
the applicable Vesting Date, you will forfeit any Shares for which the
restrictions have not lapsed as of your termination date, unless otherwise
provided in the Grant Agreement.

 

Vesting Date

 

Vest %

 

 

 

 

 

First Anniversary of the Date of Grant

 

25

%

 

 

 

 

Second Anniversary of the Date of Grant

 

25

%

 

 

 

 

Third Anniversary of the Date of Grant

 

25

%

 

 

 

 

Fourth Anniversary of the Date of Grant

 

25

%

 

The vesting of the Shares subject to the Award is cumulative, but shall not
exceed 100% of the Shares subject to the Award.  If the foregoing schedule would
produce fractional Shares, the number of Shares for which the Award becomes
vested shall be rounded down to the nearest whole Share.  The Award shall become
fully vested on the Fourth Anniversary of the Date of Grant, provided that you
are employed by the Company or a subsidiary of the Company on such date.

 

To accept this Award and acknowledge your agreement to the terms and conditions
of the Award, you must click on the box below “Accept Award.”

 

By accepting this Award, you accept the Award described in this Notice of Grant
of Restricted Stock Award and the corresponding Grant Agreement and the Plan,
and agree to be bound by the terms and conditions of this Notice of Grant of
Restricted Stock Award and the Grant Agreement and the Plan, each of which is
made part of this Notice of Grant of Restricted Stock Award.  By accepting this
Award, you also agree that all of the decisions and determinations of the
Committee (as defined in the Plan)

 

--------------------------------------------------------------------------------


 

and the Company’s Board of Directors, as applicable, with respect to the Award
are final and binding.

 

In addition, by accepting this Award you hereby certify to the following:

·                  I have read and understand the Company’s Policy Statement on
Securities Traded by Cephalon Personnel (updated July 2008) (the “Policy
Statement”) and have retained a copy for my records.  I also understand that
Todd Longsworth, Senior Counsel, is available to answer any questions regarding
the Policy Statement.

·                  Since the date of my last certification (or, for new
employees, since the date I became an employee of the Company or a subsidiary) I
have complied with the Policy Statement.

·                  I will continue to comply with the Policy Statement for as
long as I am subject to it.

 

--------------------------------------------------------------------------------


 

GRANT AGREEMENT

 

This GRANT AGREEMENT (the “Agreement”) sets forth the terms and conditions of
the restricted stock award that has been granted to you pursuant to the
corresponding Notice of Grant of Restricted Stock Award (the “Notice”) effective
as of the Date of Grant (as defined in the Notice).

 


1.             GRANT OF RESTRICTED STOCK.


 

Subject to the terms and conditions set forth in the Notice, this Agreement and
the 2004 Equity Compensation Plan (the “Plan”), Cephalon, Inc. (the “Company”)
has granted to you, as of the Date of Grant, the right to receive the number of
shares of the Company’s common stock (the “Shares”) as listed in the Notice,
subject to the restrictions set forth below and in the Notice and the Plan (the
“Restricted Stock”).  Shares of Restricted Stock may not be transferred by you
or subjected to any security interest until the Shares have become vested
pursuant to this Agreement, the Notice and the Plan.  The Shares will become
vested as described in the Notice and Paragraph 2 below.

 


2.             RESTRICTIONS.


 

(a)           Vesting Period.  Unless otherwise provided in this Agreement, the
Shares of Restricted Stock shall become vested, and the restrictions described
in Paragraph 2(d) below shall lapse, in accordance with the vesting schedule set
forth in the Notice, provided that you are employed by the Company or a
subsidiary of the Company (collectively, the “Employer”) on the applicable
vesting date.  The period before the Shares subject to the Restricted Stock vest
is referred to herein as the “Restriction Period”.

 

(b)           Termination of Employment Other than on Account of Death.  Should
your employment with the Employer terminate for any reason other than by reason
of your death before the Restricted Stock is fully vested, the Shares of
Restricted Stock that are not then vested shall be forfeited and you shall have
no further rights with respect to such Shares of Restricted Stock.

 

(c)           Termination of Employment on Account of Death.  Should your
employment with the Employer terminate on account of your death, the Shares
subject to the Restricted Stock that have not then vested shall become vested as
of the date of your death and the restrictions described in Paragraph 2(d) below
shall lapse.

 

(d)           Restrictions on Transfer; Shares Subject to Forfeiture.  During
the Restriction Period, you may not sell, assign, transfer, pledge or otherwise
dispose of any portion of the Shares that are subject to the Restriction
Period.  Any attempt to sell, assign, transfer, pledge or otherwise dispose of
such Shares contrary to the provisions hereof,

 

--------------------------------------------------------------------------------


 

and the levy of any execution, attachment or similar process upon the Shares,
shall be null, void and without effect.

 


3.             ISSUANCE OF STOCK CERTIFICATES.


 


UNLESS THE SHARES ARE FORFEITED PURSUANT TO PARAGRAPH 2, AT THE END OF THE
APPLICABLE RESTRICTION PERIOD, YOU WILL BE ENTITLED TO RECEIVE AN UNRESTRICTED
CERTIFICATE REPRESENTING THE SHARES THAT HAVE BECOME VESTED.


 


4.             PRIVILEGE OF STOCK OWNERSHIP.


 

You will have none of the rights of a stockholder (including no right to vote or
to receive any cash or other dividends declared on such Shares), with respect to
any Shares, until the Restriction Period has expired with respect to the Shares.

 


5.             CERTAIN COMPANY TRANSACTIONS.


 

The provisions of the Plan applicable to a Change of Control (as defined in the
Plan) and a Corporate Transaction (as defined in the Plan) shall apply to the
Shares, and, in the event of a Change of Control or Corporate Transaction, the
Committee (as defined in the Plan) may take such actions as it deems appropriate
pursuant to the Plan.

 


6.             WITHHOLDING.


 

You shall be required to pay to the Company, or make other arrangements
satisfactory to the Company to provide for the payment of, any federal, state,
and local or other taxes that the Employer is required to withhold with respect
to the grant or vesting of the Shares.  You may make an election to satisfy any
income tax withholding obligation with respect to the Shares by having Shares
withheld up to an amount that does not exceed your minimum applicable
withholding tax rate for federal (including FICA), state and local tax
liabilities.  Such election must be in the form and manner prescribed by the
Committee.  If you are a director or officer (within the meaning of
Rule 16a-1(f) promulgated under the Securities Exchange Act of 1934, as
amended), such election must be irrevocable and must be made six months prior to
the date on which all restrictions lapse with respect to such Shares.

 


7.             COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)           THE OBLIGATIONS OF THE COMPANY TO DELIVER SHARES UPON THE VESTING
OF THE RESTRICTED STOCK PURSUANT TO THIS AGREEMENT SHALL BE SUBJECT TO THE
CONDITION THAT IF AT ANY TIME THE COMMITTEE SHALL DETERMINE, IN ITS DISCRETION,
THAT THE LISTING, REGISTRATION OR QUALIFICATION OF THE SHARES UPON ANY
SECURITIES EXCHANGE OR UNDER ANY STATE OR FEDERAL LAW, OR THE CONSENT OR
APPROVAL OF ANY GOVERNMENTAL REGULATORY BODY IS NECESSARY OR DESIRABLE AS A
CONDITION OF, OR IN CONNECTION WITH, THE ISSUANCE OF SUCH SHARES, THE SHARES MAY
NOT BE ISSUED IN WHOLE OR IN PART UNLESS SUCH LISTING,


 

--------------------------------------------------------------------------------


 

 


REGISTRATION, QUALIFICATION, CONSENT OR APPROVAL SHALL HAVE BEEN EFFECTED OR
OBTAINED FREE OR ANY CONDITIONS NOT ACCEPTABLE TO THE COMMITTEE. THE ISSUANCE OF
SHARES TO YOU PURSUANT TO THIS AGREEMENT IS SUBJECT TO APPLICABLE TAXES AND
OTHER LAWS AND REGULATIONS OF THE UNITED STATES OR ANY STATE HAVING JURISDICTION
THEREOF.


 


(B)  YOU AGREE TO BE BOUND BY THE COMPANY’S POLICIES REGARDING THE TRANSFER OF
SHARES OF THE COMPANY’S COMMON STOCK AND UNDERSTAND THAT THERE MAY BE CERTAIN
TIMES DURING THE YEAR IN WHICH YOU WILL BE PROHIBITED FROM SELLING,
TRANSFERRING, PLEDGING, DONATING, ASSIGNING, MORTGAGING, HYPOTHECATING OR
ENCUMBERING SHARES AFTER THE APPLICABLE RESTRICTIONS HAVE LAPSED.  IN ADDITION,
IN CONNECTION WITH THIS GRANT, THE COMPANY MAY REQUIRE YOU (OR, IN THE CASE OF
YOUR DEATH, YOUR EXECUTOR, ADMINISTRATOR, HEIR OR LEGATEE, AS THE CASE MAY BE)
TO EXECUTE AND DELIVER TO THE COMPANY SUCH REPRESENTATIONS IN WRITING AS MAY BE
REQUESTED BY THE COMPANY SO THAT IT MAY COMPLY WITH THE APPLICABLE REQUIREMENTS
OF FEDERAL AND STATE SECURITIES LAWS.


 


8.             NO EMPLOYMENT CONTRACT.


 

Nothing in the Agreement, the Notice or in the Plan confers upon you any right
to continue in the employ or service of the Employer or interferes with or
restricts in any way the rights of the Employer, which are hereby expressly
reserved, to discharge you at any time for any reason or no reason, with or
without cause.  Except to the extent the terms of any employment contract
between you and the Employer expressly provides otherwise, neither the Company
nor any of its subsidiaries is under any obligation to continue your employment
for any period of specified duration.

 


9.             NOTICES.


 

Any notice required to be given or delivered to the Company under the terms of
this Agreement will be in writing and addressed to the Company in care of its
Executive Vice President and Chief Administrative Officer at its corporate
office at 41 Moores Road; Frazer, Pennsylvania 19355.  Any notice required to be
given or delivered to you will be in writing and addressed to you at the address
provided on the Notice or such other address provided in writing by you to the
Employer.  All notices will be deemed to have been given or delivered upon
personal delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.

 

--------------------------------------------------------------------------------


 


10.          ASSIGNMENT.


 

The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company and to the Company’s parents, subsidiaries,
and affiliates.  This Agreement may be assigned by the Company without your
consent.

 


11.          GRANT SUBJECT TO PLAN PROVISIONS.


 

This grant is made pursuant to the Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Plan.  Capitalized terms not otherwise defined herein or in the Notice that
are defined in the Plan shall have the meaning specified in the Plan.  This
grant is also subject to the interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in accordance
with the provisions of the Plan, including, but not limited to, provisions
pertaining to (i) rights and obligations with respect to withholding taxes,
(ii) the registration, qualification or listing of the Shares, (iii) changes in
capitalization of the Company, and (iv) other requirements of applicable law. 
The Committee shall have the authority to interpret and construe this grant
pursuant to the terms of the Plan, this Agreement and the Notice, and all
decisions of the Committee with respect to any question or issue arising under
the Plan, this Agreement or the Notice, shall be conclusive and binding on all
persons having an interest in this grant.

 


12.          GOVERNING LAW.


 

The interpretation, performance and enforcement of this Agreement, the Notice
and the Plan will be governed by the laws of the Commonwealth of Pennsylvania
without giving effect to the conflicts of laws provisions thereof.

 

Accept

Award

 

--------------------------------------------------------------------------------